Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 26, 2017

The Court of Appeals hereby passes the following order:

A17A1088. PAULIN v. THE STATE.

      After Mark Paulin was convicted of one count of aggravated sexual battery and
three counts of child molestation, he filed a notice of appeal with this Court in Case
No. A17A1088. The Clerk of the Superior Court of Forsyth County transmitted to this
Court the record in connection with that appeal.


      On September 22, 2017, this Court’s clerk’s office contacted the Clerk’s Office
of the Superior Court of Forsyth County to request that our appellate record in this
case be supplemented with missing trial exhibits and the transcript of the motion for
new trial hearing. Over the course of three weeks, this Court sent several emails
inquiring into the status of these records with no results. On October 12, 2017, and
October 13, 2017, this Court ordered the clerk of the Superior Court of Forsyth
County to supplement the record with “ALL exhibits attached to the transcript of the
trial” as well as the motion for new trial transcript by October 19, 2017. On October
19, 2017, the motion for new trial transcript and several trial exhibits were submitted
to this Court electronically. On October 20, 2017, this Court received a DVD
containing some of the missing trial exhibits. However, several trial exhibits are still
missing from the record, including State’s Exhibits 1, 2 and 11, that are necessary for
the resolution of this appeal. State’s Exhibits 1 and 2 are the taped interviews of the
child-victims by Dawn LaBell at the Child Advocacy Center in Forsyth County.
State’s Exhibit 11 is a conversation between one of the child-victims, K. B., and his
father regarding the abuse that was recorded on a cell phone. The absence of these
materials has made it impossible to review Paulin’s enumeration of errors regarding
the sufficiency of the evidence and trial counsel’s alleged ineffective assistance.


      We note that Court of Appeals Rule 18 (b) provides:
      When the notice of appeal directs that transcripts of a trial or hearing be
      included in the record, copies of all video or audio recordings that were
      introduced into evidence shall be transmitted to this Court along with
      the trial or hearing transcript. It shall be the responsibility of the party
      tendering the recordings at a trial or hearing to ensure that a copy of the
      recording is included in the trial court record; however, it is the burden
      of the appealing party to ensure that a complete record is transmitted to
      this Court on appeal, including the transmission of video or audio
      recordings. If a transcript of a trial or a hearing is designated as part of
      the appellate record, the clerk of the trial court shall then include the
      copy of the recording in the appellate record transmitted to this Court.
      If a copy of a recording played at a trial or a hearing is not included with
      the transcript designated to be transmitted in the appellate record, this
      Court may take whatever action is necessary in order to ensure
      completion of the record, including, but not limited to, issuing a
      show-cause order requiring an explanation of its absence.


      Accordingly, this case is REMANDED to the Clerk of the Superior Court of
Forsyth County to compile a complete copy of the exhibits admitted at trial. The
Clerk of this Court is the directed to re-docket this appeal upon remand of the
complete record and trial transcript.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 10/26/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.